              Case 1:19-cv-08086 Document 7 Filed 08/29/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

       Plaintiff,

       v.                                         Civil Action No. 1:19-cv-8086

 LIVE WELL FINANCIAL, INC.,
 MICHAEL C. HILD,
 ERIC ROHR, and
 DARREN STUMBERGER,

       Defendants.

                 PLAINTIFF’S MOTION FOR ENTRY OF CONSENT
            JUDGMENTS AGAINST DEFENDANTS ROHR AND STUMBERGER

       Plaintiff United States Securities and Exchange Commission (“SEC”) respectfully asks

that the Court enter the attached Judgments against Defendants Eric Rohr and Darren

Stumberger. In support of this motion, the SEC states as follows:

       1.      On August 29, 2019, the SEC filed a Complaint against Defendants Live Well

Financial, Inc., Michael C. Hild, Eric Rohr, and Darren Stumberger. The SEC alleges that the

defendants violated and/or aided and abetted violations of Section 10(b) of the Securities

Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)], Rule 10b-5 thereunder [17 C.F.R.

§ 240.10b-5], and Section 17(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C.

§77q(a)].

       2.      Defendant Rohr has agreed to resolve certain issues in this case by entry of the

attached Judgment. (See Ex. 1, Consent of Defendant Eric Rohr.) In his Consent, Rohr waives

service of a summons and the complaint, enters a general appearance, and admits the Court’s

jurisdiction over him and over the subject matter of this action.
               Case 1:19-cv-08086 Document 7 Filed 08/29/19 Page 2 of 4



          3.    Rohr also consents to the entry of the attached Judgment against him. (Id.) The

attached Judgment permanently restrains and enjoins Rohr from violating Section 10(b) of the

Exchange Act, Rule 10b-5 thereunder, and Section 17(a) of the Securities Act. (See Ex. 2,

Proposed Judgment against Defendant Rohr.) In addition, Rohr agrees that, upon motion of the

SEC, the Court shall determine whether to impose an officer and director bar against him under

Section 20(e) of the Securities Act and Section 21(d)(2) of the Exchange Act [15 U.S.C. § 77t(e);

15 U.S.C. § 78u(d)(2)]. Rohr also consents to the Court determining whether to impose a civil

penalty and/or order disgorgement of ill-gotten gains under Section 20(d) of the Securities Act

and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 77t(d); 15 U.S.C. § 78u(d)(3)] and, if so,

the amounts of the disgorgement and/or civil penalties. (See Ex. 2.)

          4.    Defendant Stumberger has also agreed to resolve certain issues in this case by

entry of the attached Judgment against him. (See Ex. 3, Consent of Defendant Stumberger.) In

his Consent, Stumberger waives service of a summons and the complaint, enters a general

appearance, and admits the Court’s jurisdiction over him and over the subject matter of this

action.

          5.    Stumberger also consents to the entry of the attached Judgment against him. (Id.)

The attached Judgment permanently restrains and enjoins Stumberger from violating Section

10(b) of the Exchange Act, Rule 10b-5 thereunder, and Section 17(a) of the Securities Act. (See

Ex. 4, Proposed Judgment against Defendant Stumberger.) In addition, Stumberger agrees that,

upon motion of the SEC, the Court shall determine whether to impose a civil penalty and/or

order disgorgement of ill-gotten gains under Section 20(d) of the Securities Act and Section

21(d)(3) of the Exchange Act [15 U.S.C. § 77t(d); 15 U.S.C. § 78u(d)(3)] and, if so, the amounts

of the disgorgement and/or civil penalties. (See Ex. 4.)



                                                 2
             Case 1:19-cv-08086 Document 7 Filed 08/29/19 Page 3 of 4



       6.      The Commission anticipates filing its motion for remedies against Defendants

Rohr and Stumberger after the merits of the case are resolved against the other two defendants.

In the meantime, however, Defendants Rohr and Stumberger have agreed to the relief set forth in

the attached Judgments being imposed now. The SEC accordingly asks that the Court enter

those Judgments against them.

       WHEREFORE, the SEC respectfully asks that the Court enter the attached Judgments

against Defendants Rohr and Stumberger.



Dated: August 29, 2019               Respectfully submitted,

                                     /s/ Robert K. Gordon
                                     Robert K. Gordon*
                                     Harry B. Roback*
                                     Gregory F. Smolar*

                                     *Motion for pro hac vice admission pending

                                     U.S. Securities and Exchange Commission
                                     950 East Paces Ferry Road, NE, Suite 900
                                     Atlanta, GA 30326
                                     Tel:(404) 842-7652
                                     Facsimile: (404) 842-7679
                                     GordonR@sec.gov

                                     Attorneys for Plaintiff




                                                3
             Case 1:19-cv-08086 Document 7 Filed 08/29/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

      I hereby certify that on August 29, 2019, a copy of the foregoing Motion for Entry of
Consent Judgments Against Defendants Rohr and Stumberger was served on counsel for
Defendants by emailing and sending by overnight delivery a copy of the motion to:

 Counsel for Defendant Live Well                   Counsel for Defendant Hild
 Joseph Poluka                                     Thomas McGonigle
 Blank Rome LLP                                    William Donnely
 One Logan Square                                  Timothy Peterson
 130 North 18th Street                             Brian Walsh
 Philadelphia, PA 19103                            Murphy & McGonigle, P.C.
 poluka@blankrome.com                              1001 G Street, N.W.
                                                   Seventh Floor
                                                   Washington, DC 20001
                                                   tmcgonigle@mmlawus.com


 Counsel for Defendant Rohr                        Counsel for Defendant Stumberger
 Gregory Bruch                                     Robert Stern
 Lara Burke                                        Howard Altarescu
 Bruch Hanna LLP                                   Richard Morvillo
 1099 New York Avenue, NW                          Orrick, Herrington & Sutcliffe LLP
 Suite 500                                         51 West 52nd Street
 Washington, DC 20001                              New York, NY 10019-6142
 gbruch@bruch-hanna.com                            rstern@orrick.com


                                                     /s/ Robert K. Gordon
                                                     Robert K. Gordon
                                                     Senior Trial Counsel




                                               4
